Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Jay Minor appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction in his sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (2010). We conclude that the district court properly determined that Minor was ineligible for a sentence reduction because the sentencing range for his crack cocaine offense was determined by the applicable statutory mandatory minimum, not a calculation of the drug quantity attributable to Minor, and thus was not impacted by Amendment 750. See United States v. Munn, 595 F.3d 183, 187 (4th Cir.2010) (“[A] defendant who was convicted of a crack offense but sentenced pursuant to a mandatory statutory minimum sentence is ineligible for a reduction under § 3582(c)(2).”). Accordingly, we affirm the district court’s order. See United States v. Minor, No. 7:06-cr-00107-GEC-3 (W.D.Va. Sept. 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.